Exhibit 10.8

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

SUPPLEMENTAL RESTRICTED STOCK AGREEMENT

20     AWARD

 

Recipient:

 

Award Date:                              

 


EFFECTIVE DATE FOR START OF VESTING:                              


 

Number of Shares:

 

THIS AGREEMENT is made between SPX CORPORATION, a Delaware corporation (the
“Company”), and the Recipient pursuant to the SPX Corporation 2002 Stock
Compensation Plan and related plan documents (the “Plan”) on and as of the Award
Date.  The parties hereto agree as follows:

 

1.             Grant of Restricted Stock.  The Company hereby grants to the
Recipient, pursuant to Section 9 of the Plan, the number of shares of Company
common stock (the “Common Stock”) specified above (the “Restricted Stock”),
subject to the terms and conditions of the Plan and this Agreement.  The
Recipient must accept the Restricted Stock award within 90 days after the Award
Date in accordance with the instructions provided by the Company.  The award
automatically will be rescinded upon the action of the Company, in its
discretion, if the award is not accepted within 90 days after the Award Date.

 

2.             Restrictions.  The Restricted Stock may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law, until the termination of the applicable
Period of Restriction (as defined in Section 4 below) or as otherwise provided
in the Plan or this Agreement.  Except for such restrictions, the Recipient will
be treated as the owner of the shares of Restricted Stock and shall have all of
the rights of a shareholder, including, but not limited to, the right to vote
such shares and the right to receive all dividends, if any, paid on such
shares.  If any dividends are paid in shares of Common Stock, the dividend
shares shall be subject to the same restrictions as the shares of Restricted
Stock with respect to which they were paid.

 

--------------------------------------------------------------------------------


 

3.             Restricted Stock Certificates.  The stock certificate(s)
representing the Restricted Stock shall be issued or held in book entry form
promptly following the acceptance of this Agreement.  If a stock certificate is
issued, it shall be delivered to the Secretary of the Company or such other
custodian as may be designated by the Company, to be held until the end of the
Period of Restriction or until the Restricted Stock is forfeited.  The
certificates representing shares of Restricted Stock granted pursuant to this
Agreement shall bear a legend in substantially the form set forth below:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX Corporation 2002 Stock
Compensation Plan, rules and administration adopted pursuant to such Plan, and a
Restricted Stock award agreement with an Award Date of
                             .  A copy of the Plan, such rules and such
Restricted Stock award agreement may be obtained from the Secretary of SPX
Corporation.

 

4.             Period of Restriction.  Subject to the provisions of the Plan and
this Agreement, unless it is vested or forfeited earlier as described in Section
5, 6, or 7 of this Agreement, as applicable, the Restricted Stock shall become
vested and freely transferable on June 30, 20    .  Upon vesting, all vested
shares shall cease to be considered Restricted Stock, subject to the terms and
conditions of the Plan and this Agreement, and the Recipient shall be entitled
to have the legend removed from his or her Common Stock certificate(s).  The
period prior to the vesting date with respect to a share of Restricted Stock is
referred to as the “Period of Restriction.”

 

5.             Vesting upon Termination due to Retirement, Disability or Death. 
If, while the Restricted Stock is subject to a Period of Restriction, the
Recipient terminates employment with the Company (or a Subsidiary of the Company
if the Recipient is then in the employ of such Subsidiary) by reason of
retirement, disability (as determined by the Company) or death, then the portion
of the Restricted Stock subject to a Period of Restriction shall become fully
vested as of the date of employment termination without regard to the Period of
Restriction set forth in Section 4 of this Agreement.  A Recipient will be
eligible for “retirement” treatment for purposes of this Agreement if, at the
time of employment termination, he/she is age 55 or older, he/she has completed
five years of service with the Company or a Subsidiary (provided that the
Subsidiary has been directly or indirectly owned by the Company for at least
three years), and he/she voluntarily elects to retire.  The term “Subsidiary” is
defined in the Plan and means a corporation with respect to which the Company
directly or indirectly owns 50% or more of the voting power.

 

6.             Forfeiture upon Termination due to Reason other than Retirement,
Disability or Death.  If, while the Restricted Stock is subject to a Period of
Restriction, the Recipient’s employment with the Company (or a Subsidiary of the
Company if the Recipient is then in the employ of such Subsidiary) terminates
for a reason other than the Recipient’s retirement, disability or death, then
the Recipient shall forfeit any portion of the Restricted Stock that is subject
to a Period of Restriction on the date of such employment termination.

 

7.             Vesting upon Change of Control.  In the event of a “Change of
Control” of the Company as defined in this Section, the Restricted Stock shall
cease to be subject to the Period

 

2

--------------------------------------------------------------------------------


 

of Restriction set forth in Section 4 of this Agreement.  A “Change of Control”
shall be deemed to have occurred if:

 

(a)           Any “Person” (as defined below), excluding for this purpose (i)
the Company or any Subsidiary of the Company, (ii) any employee benefit plan of
the Company or any Subsidiary of the Company, and (iii) any entity organized,
appointed or established for or pursuant to the terms of any such plan that
acquires beneficial ownership of common shares of the Company, is or becomes the
“Beneficial Owner” (as defined below) of twenty percent (20%) or more of the
common shares of the Company then outstanding; provided, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
common shares of the Company by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty percent (20%) or more of the common shares of the Company
then outstanding, but any subsequent increase in the beneficial ownership
interest of such a Person in common shares of the Company shall be deemed a
Change of Control; and provided further that if the Board of Directors of the
Company determines in good faith that a Person who has become the Beneficial
Owner of common shares of the Company representing twenty percent (20%) or more
of the common shares of the Company then outstanding has inadvertently reached
that level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred.  For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

 


(I)            “PERSON” SHALL MEAN ANY INDIVIDUAL, FIRM, LIMITED LIABILITY
COMPANY, CORPORATION OR OTHER ENTITY, AND SHALL INCLUDE ANY SUCCESSOR (BY MERGER
OR OTHERWISE) OF ANY SUCH ENTITY.


 


(II)           “AFFILIATE” AND “ASSOCIATE” SHALL HAVE THE RESPECTIVE MEANINGS
ASCRIBED TO SUCH TERMS IN RULE 12B-2 OF THE GENERAL RULES AND REGULATIONS UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”).


 


(III)         A PERSON SHALL BE DEEMED THE “BENEFICIAL OWNER” OF AND SHALL BE
DEEMED TO “BENEFICIALLY OWN” ANY SECURITIES:


 

(A)          WHICH SUCH PERSON OR ANY OF SUCH PERSON’S AFFILIATES OR ASSOCIATES
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY (DETERMINED AS PROVIDED IN RULE 13D-3
UNDER THE EXCHANGE ACT);

 

(B)          WHICH SUCH PERSON OR ANY OF SUCH PERSON’S AFFILIATES OR ASSOCIATES
HAS (1) THE RIGHT TO ACQUIRE (WHETHER SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR
ONLY AFTER THE PASSAGE OF TIME) PURSUANT TO ANY AGREEMENT, ARRANGEMENT OR
UNDERSTANDING (OTHER THAN CUSTOMARY AGREEMENTS WITH AND BETWEEN UNDERWRITERS AND
SELLING GROUP MEMBERS WITH RESPECT TO A BONA FIDE PUBLIC OFFERING OF
SECURITIES), OR UPON THE EXERCISE OF CONVERSION

 

3

--------------------------------------------------------------------------------


 

RIGHTS, EXCHANGE RIGHTS, RIGHTS (OTHER THAN RIGHTS UNDER THE COMPANY’S RIGHTS
AGREEMENT DATED JUNE 25, 1996 WITH THE BANK OF NEW YORK, AS AMENDED), WARRANTS
OR OPTIONS, OR OTHERWISE; PROVIDED, HOWEVER, THAT A PERSON SHALL NOT BE DEEMED
THE BENEFICIAL OWNER OF, OR TO BENEFICIALLY OWN, SECURITIES TENDERED PURSUANT TO
A TENDER OR EXCHANGE OFFER MADE BY OR ON BEHALF OF SUCH PERSON OR ANY OF SUCH
PERSON’S AFFILIATES OR ASSOCIATES UNTIL SUCH TENDERED SECURITIES ARE ACCEPTED
FOR PURCHASE OR EXCHANGE; OR (2) THE RIGHT TO VOTE PURSUANT TO ANY AGREEMENT,
ARRANGEMENT OR UNDERSTANDING; PROVIDED, HOWEVER, THAT A PERSON SHALL NOT BE
DEEMED THE BENEFICIAL OWNER OF, OR TO BENEFICIALLY OWN, ANY SECURITY IF THE
AGREEMENT, ARRANGEMENT OR UNDERSTANDING TO VOTE SUCH SECURITY (A) ARISES SOLELY
FROM A REVOCABLE PROXY OR CONSENT GIVEN TO SUCH PERSON IN RESPONSE TO A PUBLIC
PROXY OR CONSENT SOLICITATION MADE PURSUANT TO, AND IN ACCORDANCE WITH, THE
APPLICABLE RULES AND REGULATIONS PROMULGATED UNDER THE EXCHANGE ACT AND (B) IS
NOT ALSO THEN REPORTABLE ON SCHEDULE 13D UNDER THE EXCHANGE ACT (OR ANY
COMPARABLE OR SUCCESSOR REPORT); OR

 

(C)          WHICH ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY OTHER
PERSON WITH WHICH SUCH PERSON OR ANY OF SUCH PERSON’S AFFILIATES OR ASSOCIATES
HAS ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING (OTHER THAN CUSTOMARY AGREEMENTS
WITH AND BETWEEN UNDERWRITERS AND SELLING GROUP MEMBERS WITH RESPECT TO A BONA
FIDE PUBLIC OFFERING OF SECURITIES) FOR THE PURPOSE OF ACQUIRING, HOLDING,
VOTING (EXCEPT TO THE EXTENT CONTEMPLATED BY THE PROVISO TO SUBPARAGRAPH
(A)(III)(B)(2), ABOVE) OR DISPOSING OF ANY SECURITIES OF THE COMPANY.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)           During any period of two (2) consecutive years (not including any
period prior to the acceptance of this Agreement), individuals who at the
beginning of such two-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)           Approval by the shareholders of (or if such approval is not
required, the consummation of) (i) a plan of complete liquidation of the
Company, (ii) an agreement for the sale or disposition of the Company or all or
substantially all of the Company’s

 

4

--------------------------------------------------------------------------------


 

assets, (iii) a plan of merger or consolidation of the Company with any other
corporation, or (iv) a similar transaction or series of transactions involving
the Company (any transaction described in parts (i) through (iv) of this
paragraph (c) being referred to as a “Business Combination”), in each case
unless after such a Business Combination the shareholders of the Company
immediately prior to the Business Combination continue to own at least eighty
percent (80%) of the voting securities of the new (or continued) entity
immediately after such Business Combination, in substantially the same
proportion as their ownership of the Company immediately prior to such Business
Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).

 

8.             Settlement Following Change of Control.  Notwithstanding any
provision of this Agreement to the contrary, in connection with or after the
occurrence of a Change of Control as defined in Section 7 of this Agreement, the
Company may, in its sole discretion, fulfill its obligation with respect to all
or any portion of the Restricted Stock that ceases to be subject to a Period of
Restriction in conjunction with the Change of Control by:

 

(a)           delivery of (i) the number of shares of Common Stock that have
ceased to be subject to a Period of Restriction or (ii) such other ownership
interest as such shares of Common Stock may be converted into by virtue of the
Change of Control transaction;

 

(b)           payment of cash in an amount equal to the fair market value of the
Common Stock at that time; or

 

(c)           delivery of any combination of shares of Common Stock (or other
converted ownership interest) and cash having an aggregate fair market value
equal to the fair market value of the Common Stock at that time.

 

9.             Adjustment in Capitalization.  In the event of any change in the
Common Stock of the Company through stock dividends or stock splits, a corporate
split-off or split-up, or recapitalization, merger, consolidation, exchange of
shares, or a similar event, the number of shares of Restricted Stock subject to
this Agreement may be equitably adjusted by the Committee, in its sole
discretion.

 

10.          Delivery of Stock Certificates.  Subject to the requirements of
Sections 11 and 12 below, as promptly as practicable after shares of Restricted
Stock cease to be subject to a Period of Restriction in accordance with Section
4, 5, or 7 of this Agreement, the Company shall cause to be issued and delivered
to the Recipient, the Recipient’s legal representative, or a brokerage account
for the benefit of the Recipient, as the case may be, certificates for the
vested shares of Common Stock.

 

5

--------------------------------------------------------------------------------


 

11.          Tax Withholding.  Whenever a Period of Restriction applicable to
the Recipient’s rights to some or all of the Restricted Stock lapses as provided
in Section 4, 5, or 7 of this Agreement, the Company or its agent shall notify
the Recipient of the related amount of tax that must be withheld under
applicable tax laws. Regardless of any action the Company, any Subsidiary of the
Company, or the Recipient’s employer takes with respect to any or all income
tax, social security, payroll tax, payment on account or other tax-related
withholding (“Tax”) that the Recipient is required to bear pursuant to all
applicable laws, the Recipient hereby acknowledges and agrees that the ultimate
liability for all Tax is and remains the responsibility of the Recipient.

 

Prior to receipt of any shares that correspond to Restricted Stock that vests in
accordance with this Agreement, the Recipient shall pay or make adequate
arrangements satisfactory to the Company and/or any Subsidiary of the Company to
satisfy all withholding and payment on account obligations of the Company and/or
any Subsidiary of the Company.  In this regard, the Recipient authorizes the
Company and/or any Subsidiary of the Company to withhold all applicable Tax
legally payable by the Recipient from the Recipient’s wages or other cash
compensation paid to the Recipient by the Company and/or any Subsidiary of the
Company or from the proceeds of the sale of shares.  Alternatively, or in
addition, the Company may sell or arrange for the sale of Common Stock that the
Recipient is due to acquire to satisfy the withholding obligation for Tax and/or
withhold any Common Stock, provided that the Company sells or withholds only the
amount of Common Stock necessary to satisfy the minimum withholding amount. 
Finally, the Recipient agrees to pay the Company or any Subsidiary of the
Company any amount of any Tax that the Company or any Subsidiary of the Company
may be required to withhold as a result of the Recipient’s participation in the
Plan that cannot be satisfied by the means previously described.  The Company
may refuse to deliver Common Stock if the Recipient fails to comply with its
obligations in connection with the tax as described in this section.

 

The Company advises the Recipient to consult his or her lawyer or accountant
with respect to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

12.          Securities Laws.  This award is a private offer that may be
accepted only by a Recipient who is an employee or director of the Company or a
Subsidiary of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Committee’s administrative procedures.  If a
Registration Statement under the Securities Act of 1933, as amended, is not in
effect with respect to the shares of Common Stock to be issued pursuant to this
Agreement, the Recipient hereby represents that he or she is acquiring the
shares of Common Stock for investment and with no present intention of selling
or transferring them and that he or she will not sell or otherwise transfer the
shares except in compliance with all applicable securities laws and requirements
of any stock exchange on which the shares of Common Stock may then be listed.

 

6

--------------------------------------------------------------------------------


 

13.          No Employment or Compensation Rights.  Participation in the Plan is
permitted only on the basis that the Recipient accepts all of the terms and
conditions of the Plan and this Agreement, as well as the administrative rules
established by the Committee.  This Agreement shall not confer upon the
Recipient any right to continuation of employment by the Company or its
Subsidiaries, nor shall this Agreement interfere in any way with the Company’s
or its Subsidiaries’ right to terminate Recipient’s employment at any time. 
Neither the Plan nor this Agreement forms any part of any contract of employment
between the Company or any Subsidiary and the Recipient, and neither the Plan
nor this Agreement confers on the Recipient any legal or equitable rights (other
than those related to the Restricted Stock award) against the Company or any
Subsidiary or directly or indirectly gives rise to any cause of action in law or
in equity against the Company or any Subsidiary.

 

The Restricted Stock granted pursuant to this Agreement does not constitute part
of the Recipient’s wages or remuneration or count as pay or remuneration for
pension or other purposes.  If the Recipient terminates employment with the
Company or any Subsidiary, in no circumstances will the Recipient be entitled to
any compensation for any loss of any right or benefit or any prospective right
or benefit under the Plan or this Agreement that he or she might otherwise have
enjoyed had such employment continued, whether such compensation is claimed by
way of damages for wrongful dismissal, breach of contract or otherwise.

 

14.          Plan Terms and Committee Authority.  This Agreement and the rights
of the Recipient hereunder are subject to all of the terms and conditions of the
Plan, as it may be amended from time to time, as well as to such rules and
regulations as the Committee (meaning the Compensation Committee of the Board of
Directors of the Company, as defined in the Plan) may adopt for administration
of the Plan.  It is expressly understood that the Committee is authorized to
administer, construe and make all determinations necessary or appropriate for
the administration of the Plan and this Agreement, all of which shall be binding
upon Recipient.  Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.  The Recipient hereby acknowledges receipt of a
copy of the Plan and this Agreement.

 

15.          Governing Law and Jurisdiction.  This Agreement is governed by the
substantive and procedural laws of the state of Michigan.  The Recipient and the
Company agree to submit to the exclusive jurisdiction of, and venue in, the
courts in Michigan in any dispute relating to this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Award Date.

 

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

 

SPX CORPORATION

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

8

--------------------------------------------------------------------------------